Citation Nr: 1410594	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's February 2011 request for waiver of recovery of educational benefits was timely.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to August 2002, June 2003 to December 2003, and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 decision by the Committee on Waivers and Compromises (Committee) in St. Paul, Minnesota.  Jurisdiction rests with the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), from which the appeal was certified.


FINDINGS OF FACT

1.  The Veteran was notified that an overpayment had been created in an August 2009 letter.  

2.  The Veteran's request for a waiver was received in February 2011. 


CONCLUSION OF LAW

The request for waiver of recovery of educational benefits was not timely filed, and a waiver may not be granted.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 1.964(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA was not required to provide the Veteran with such notice in this case, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b) (3) (ii) (2013).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

The issue on appeal is whether the Veteran submitted a timely request for waiver of recovery of an overpayment of educational benefits.  Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) (2013); see also 38 U.S.C.A. § 5302(a) (West 2002). 

In early August 2009, VA learned through communication with the Department of Defense that as of April 26, 2008, the Veteran had been transferred from the Selected Reserve to the Individual Ready Reserve (IRR).  In an August 14, 2009 letter, the Veteran was notified that when this transfer occurred, he was no longer eligible for Chapter 1607 (Reserve Educational Assistance Program) benefits, but only for Chapter 1606 benefits; as a result, the Veteran had been overpaid the differential in the benefit amounts between those two programs, and an overpayment had been created.  In an August 29, 2009 letter, the Debt Management Center (DMC) notified the Veteran of the overpayment amount, and informed him that he would be able to challenge the validity of the debt and request a waiver.  An attachment to that letter notified the Veteran that, among other appellate rights, there was a 180-day time limit within which he could take those actions.

The Veteran's request for waiver of recovery of the overpayment was received on February 28, 2011.  By a March 2011 decision, the Committee denied the Veteran's request for waiver of recovery of an overpayment on the basis of the untimely waiver request.  This determination pointed out that in the August 29, 2009 DMC letter, he was notified of the amount of his debt, and informed of his right to request and information regarding the specifics of obtaining a waiver of recovery of that debt.

Ultimately, the evidence of record shows that the Veteran's request for waiver of overpayment was not received until February 2011, approximately 18 months after the DMC's August 2009 letter notifying him of the overpayment and informing him of his right to challenge the validity of the debt and/or request a waiver.  The regulations cited above note that such a request must be made within 180 days of the date of that notice. Thus, the Veteran's request for waiver of overpayment is not timely, and as a matter of law, must be denied. 

In his June 2011 notice of disagreement and August 2011 substantive appeal, the Veteran asserted two arguments in favor of his appeal.  First, he stated that he was "not aware of this debt being a legitimate claim from the VA until recently when [he] received a letter explaining . . . that [his] small tax return was going" towards recovery of the debt.  The Board finds this argument without merit.  The Veteran has not indicated that he did not receive either August 2009 letter from VA notifying him of the overpayment, his right to appeal, and the time limit in which he could file such an appeal.  Thus, it is not clear why the Veteran did not believe these were "legitimate."  Second, the Veteran argues that the excess payments made, which resulted from his change of status from Selected Reserve to IRR, were "not under [his] control."  Again, this is a question of validity of the debt, and that is not the issue on appeal.  If the Veteran felt that it was not his fault that VA did not know of his change of status - such that the debt was not validly created - he had a 180-day period in which to challenge VA's creation of the overpayment, and the evidence establishes that he did not.

As the Veteran's waiver request was not timely received, the threshold legal criteria are not met for determining the merits of the Veteran's claim; it must be denied as a matter of law.  See Sabonis, supra.


ORDER

The Veteran's February 2011 request for waiver of recovery of educational benefits was not timely; the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


